DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities:  
Claim 1 recites the grammatical errors of “… stores, at every time, numerical data …” in lines 2-3, “… at least including either of image information and audio information acquired in the machine tool;” in lines 6-8 and “… simultaneously displaying the numerical data of the time at which acquiring the audiovisual information being outputted …” in lines 11-13.

Claim 3 recites the grammatical error of “… the time at which acquiring the audiovisual information being outputted” in lines 4-5.

Claim 6 recites the grammatical error of “… the time at which acquiring the audiovisual information being outputted” in lines 4-5.

Claim 7 recites the grammatical errors of “… stores numerical data related to control or operation of the machine tool at every time;” in lines 5-7, “an audiovisual information storage processing storage processing element …” in .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a numerical data storage” in claim 1, “an audiovisual information storage unit” in claims 2 and 3, “an output control unit” in claims 1, 3 and 6, “a reference signal generation unit” in claim 2 and “a time information storage unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “… the time at which acquiring the audiovisual information being outputted …” in lines 12-13.

Claim 3 recites “… the time at which acquiring the audiovisual information being outputted …” in lines 4-5.

Claim 6 recites “… the time at which acquiring the audiovisual information being outputted …” in lines 4-5.

Claim 7 recites “… the time at which acquiring the audiovisual information being outputted …” in lines 15-16.

Claims 2-6, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 2 recites “a time information storage unit which stores a time at which the reference signal was generated in an internal time of the audiovisual information” in lines 5-7.  The limitation is unclear as to how the reference signal is generated; hence, the claim is rendered indefinite.

Claim 2 recites “a reference signal generation unit which generates a reference signal indicating a reference time;” in lines 3-4 and “a time information storage unit which stores a time at which the reference signal was generated in an internal time of the audiovisual information” in lines 5-7.  The claim is unclear as to how reference signal is generated; hence, the claim is rendered indefinite. 

Claim 7 recites “A program recording medium which non-transitorily records a program for confirming a machining process of a machine tool that includes a drive axis which is numerically controlled…” in lines 1-3, wherein neither the claim nor 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is directed to software per se, i.e. a program.  Claim 7 recites the phrase "a program recording medium" which has only been defined in Applicant's Specification with an example (per use of the phrase “can be”; see U.S. Patent Publication No. 20200249652 A1, pg. 3, par. [0033])).

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  

Accordingly, "medium" is considered to also include carrier waves.  Such waves are not considered to be patentable subject matter, see O'Reilly v. Morse, 56 U.S. (15 How) 62 (1854).  Claim 7 recites “A program recording medium which non-transitorily 

The USPTO recognizes that Applicants may have claims directed to computer readable mediums that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim (e.g. “a non-transitory program recording medium”).
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0303456 A1 (hereinafter Lim).

As per claim 1, Lim discloses an information processing device, comprising: 
a numerical data storage unit (Fig. 2, element 114; i.e. a storage element may include a hard drive or other known storage element within a data server (Fig. 2, element 110)) which stores, at every time, numerical data related to control or operation of a machine tool that numerically controls a drive axis (pgs. 3-4, par. [0025]-[0027]; i.e. storing data output from a programmable logic controller (PLC), wherein the PLC is used to coordinate actions of a single or multiple industrial devices (e.g. robots));  
an audiovisual information storage unit (Fig. 1, element 112; i.e. a data storage element within the data server) which stores audiovisual information at least including either of image information and audio information acquired in the machine tool (pgs. 4-5, par. [0024], [0026] and [0027]; i.e. cameras (Fig. 2, element 106A and 106B) recording visual and audio data recording actions of an industrial device (Fig. 2, element 130; e.g. robot)); and 
an output control unit (i.e. a graphical user interface) which outputs the audiovisual information (Fig. 4, element 502) stored in the audiovisual information storage unit (pgs. 4-5, par. [0032] and [0038]), while simultaneously displaying the numerical data (Fig. 4, elements 508 and 511-513) of the time at which acquiring the 
 
As per claim 3, Lim discloses the output control unit (i.e. the graphical user interface) displays the numerical data as a graph (Fig. 4, elements 512 and 513) showing a numerical change relative to a time axis (pg. 5, par. [0036] and [0037] and Fig. 4, element 501 (e.g. a timeline)), and displays on the graph a cursor (Fig. 4, element 504; i.e. a scroll element) indicating the time (i.e. a time indicated on Fig. 4, element 501 (i.e. timeline) per placement of Fig. 4, element 504 (i.e. scroll element)) at which acquiring the audiovisual information being outputted (pg. 5, par. [0033] and [0034]). 
 
As per claim 4, Lim discloses the audiovisual information includes an image (pgs. 4-5, par. [0032]) of a workpiece (Fig. 4, element 502 and 502B; i.e. uncompleted car) or a tool (Fig. 4, element 502 and 502B; i.e. robot working on the uncompleted car). 
 
As per claim 5, Lim discloses the audiovisual information includes sound (pgs. 3-4, par. [0026] and pg. 5, par. [0038]). 
 
As per claim 6, Lim discloses the output control unit (i.e. the graphical user interface) displays a machining program (i.e. ladder logic), and highlights (i.e. per a scroll element (Fig. 4, element 504)) a portion of the machining program being 
504 to selectively view portions of a video feed 502B, along with the ladder logic end/or other data corresponding to a particular frame and/or portion of video.”). 

As per claim 7, Lim discloses a program recording medium which non-transitorily records a program for confirming a machining process of a machine tool that includes a drive axis which is numerically controlled, the program comprising: 
a numerical data storage processing element (pg. 6, par. [0040]) which stores numerical data related to control or operation of the machine tool at every time (pgs. 3-4, par. [0025]-[0027]; i.e. storing data output from a programmable logic controller (PLC), wherein the PLC is used to coordinate actions of a single or multiple industrial devices (e.g. robots));  
an audiovisual information storage processing storage processing element (pg. 6, par. [0040]) which stores audiovisual information that includes at least either of image information and audio information acquired in the machine tool (pgs. 4-5, par. [0024], [0026] and [0027]; i.e. cameras (Fig. 2, element 106A and 106B) recording visual and audio data recording actions of an industrial device (Fig. 2, element 130; e.g. robot)); and 
an output control processing element (pgs. 5-6, par. [0039] and [0044]) which causes the audiovisual information (Fig. 4, element 502) stored by the audiovisual information storage processing element to be outputted, while simultaneously causing the numerical data (Fig. 4, elements 508 and 511-513) of the time at which acquiring . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to control processes and systems.

U.S. Patent Publication No. 2005/0278670 A1 discloses a method and apparatus for identifying sections of an existing schematic that are consistent with best design practices (pg. 64, par. [0814]).

U.S. Patent Publication No. 2007/0068910 A1 discloses an arc welding robot capable of collecting and displaying waveform data in a welding operation without using an external device.

U.S. Patent Publication No. 2011/0015771 A1 discloses a numerically controlling apparatus in which an automatic operation of a machine tool can be stopped at a desired block and at plurality of desired blocks without changing NC programs.  

U.S. Patent Publication No. 2014/0316573 A1 discloses a robot system includes a three-dimensional measuring device for obtaining positional information of a workpiece, a robot having a tool capable of holding a workpiece, and a control device for controlling the robot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117